Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the AFCP 2.0 request filed on 02/18/2021.
Claims 1, 3, 5-7, 13, 15, 17-19 are currently pending. 
Claims 1, 3, 13, 15 are currently amended.
Claims 8-12 were previously canceled.
Claims 2, 4, 14, 16 and 20 are canceled via the Examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with EDWIN TARVER (Reg. No: 56,674) on 03/03/2021.
The application has been amended as follows:

1. (Currently Amended) A method for a user equipment (UE) for performing a handover procedure with minimum mobility interruption, the method comprising:
receiving, at the UE, a first Radio Resource Control (RRC) message having an indicator for a radio bearer to perform a dual-connectivity based (DC-based) handover procedure; [[and]]
performing the DC-based handover procedure from a source base station to a target base station,[[;]] wherein a packet data convergence protocol (PDCP) entity at the UE associated with the radio bearer is configured with two security keys;
determining whether the DC-based handover procedure is not performed successfully;
determining whether a radio link to the source base station is available; and
initializing an RRC connection re-establishment procedure, when it is determined that the DC-based handover procedure is not performed successfully and the radio link to the source base station is not available.
3. (Currently Amended) The method of claim [[2]] 1, further comprising transmitting failure information to the source base station via signaling radio bearer type 1 (SRBl), when it is determined that the DC-based handover procedure is not performed successfully and the radio link to the source base station is available, wherein the failure information includes a failure cause of a DC-based handover procedure failure.
13. (Currently Amended) A user equipment (UE) comprising one or more non-transitory computer-readable media having computer-executable instructions for performing a handover procedure with minimum mobility interruption embodied thereon; and at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to:
receive, at the UE, a first Radio Resource Control (RRC) message having an indicator for a radio bearer to perform a dual-connectivity based (DC-based) handover procedure; [[and]]
perform the DC-based handover procedure from a source base station to a target base station,[[;]] wherein a packet data convergence protocol (PDCP) entity at the UE associated with the radio bearer is configured with two security keys;
determine whether the DC-based handover procedure is not performed successfully;
determine whether a radio link to the source base station is available; and
initialize an RRC connection re-establishment procedure, when it is determined that the DC-based handover procedure is not performed successfully and the radio link to the source base station is not available.
15. (Currently Amended) The UE of claim [[14]] 13, wherein the at least one processor is further configured to execute the computer-executable instructions to transmit failure information to the source base station via signaling radio bearer type 1 (SRB 1), when it is determined that the DC-based handover procedure is not performed successfully and the radio link to the source base station is available, wherein the failure information includes a failure cause of a DC-based handover procedure failure.

Allowable Subject Matter
Claims 1, 3, 5-7, 13, 15, 17-19 are allowed. 

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 3, 5-7, 13, 15, 17-19 are considered allowable since no prior art reference or a combination of prior art references discloses or suggests the combination of limitations including:
“performing the DC-based handover procedure from a source base station to a target base station, wherein a packet data convergence protocol (PDCP) entity at the UE associated with the radio bearer is configured with two security keys;
determining whether a radio link to the source base station is available; and
initializing an RRC connection re-establishment procedure, when it is determined that the DC-based handover procedure is not performed successfully and the radio link to the source base station is not available” and other intervening limitations as specified in independent claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mitsui et al (US 20170374705 A1) is pertinent to a dual connection method, wherein when a radio link failure is detected between the user terminal and the first base station, an RRC re-establishment request for re-establishing the RRC connection is sent to the second base station.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419